 1   Charles P. Maher, State Bar No. 124748
     RINCON LAW, LLP
 2   268 Bush Street, Suite 3335
     San Francisco, CA 94104
 3
     Telephone No.: 415-840-4199
 4   Facsimile No.: 415-680-1712
     Email: cmaher@rinconlawllp.com
 5
     Counsel for Timothy W. Hoffman,
 6   Chapter 7 Trustee

 7

 8                             UNITED STATES BANKRUPTCY COURT

 9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA

10                                       SANTA ROSA DIVISION

11   In re                                               Case No. 21-10111 CN
                                                         Chapter 7
12       DOUNIA ROFII SAMII                              Hon. Charles Novack
             fka Dounia Rofii
13       and                                             [No Hearing Requested]
         NARSI SAMII,
14
                    Debtors.
15

16
                                  REQUEST FOR ENTRY OF ORDER
17

18           Timothy W. Hoffman, Trustee in Bankruptcy of the estate of the above Debtors, respectfully

19   represents:

20           1.     On March 30, 2021, the Trustee served on creditors, the United States Trustee, and

21   other interested parties, and filed with the Court as Docket No. 42, his Notice and Opportunity for

22   Hearing on Motion for Order Confirming Abandonment of Real Property (B.L.R. 9014-1(b)(3)) and

23   Notice of Intent to Request Order Limiting Notice, as evidenced by the Certificate of Service /

24   Declaration of Mailing filed as Docket No. 43. In addition to the Notice, the Trustee filed a Motion

25   for Order Confirming Abandonment of Real Property (B.L.R. 9014-1(b)(3)) (195 Balboa Way, San

26   Bruno, California) on March 30, 2021 as Docket No. 41.

27           2.     The Notice indicated that anyone who wished to object to the proposed abandonment

28   was required to do so by filing a written objection with the Clerk of the United States Bankruptcy

Case: 21-10111     Doc# 57     Filed: 04/21/21     Entered: 04/21/21 04:56:21       Page 1 of 2        1
 1   Court and by serving a copy on counsel for the Trustee no later than 21 days from the date of the

 2   Notice. The last day for filing and serving objections was April 20, 2021. Counsel for the Trustee

 3   received no objections. Neither did the Trustee. No objection was filed.

 4          WHEREFORE, the Trustee requests an order confirming his abandonment of all of the

 5   estate’s right, title, and interest in the real property commonly known as 195 Balboa Way, San

 6   Bruno, California, as described in his March 30, 2021, notice to creditors.

 7
     DATED: April 21, 2021                RINCON LAW, LLP
 8
 9
                                          By: /s/Charles P. Maher
10
                                              Charles P. Maher
11                                            Counsel for Timothy W. Hoffman,
                                              Chapter 7 Trustee
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case: 21-10111     Doc# 57     Filed: 04/21/21     Entered: 04/21/21 04:56:21      Page 2 of 2       2
